5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 18-20 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of records disclose (see Dahod Figs. 3-5 and ¶¶58-66, an access network and a core network where the access network can include gateways and routers, while the core network can include routers and servers. Gateways can provide communication between networks such as the access network and core network, and routers can deliver packet data to a specified destination.)  and (see Adjakple ¶58, controlling access to mobile radio connection in a vehicle). However, the cited prior art references do not explicitly teach the limitation “wherein the Policy and Charging Control (PCC) architecture of the vehicle further includes a Policy and Charging Rules function located in the vehicle ("vePCRF") that provides network access control policies to the vehicle Policy and Charging Enforcement Function (“vePCEF”) independent of the core mobile network”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433